Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments with respect to claims 10-20 been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 1-9, applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (2017/0348872; “Suzuki”) in view of Zenou et al. (Printing of metallic 3D micro-objects by laser induced forward transfer, Opt. Express 24, 1431-1446 (2016); “Zenou”), applicant argues: “Zenou does not disclose, teach, or suggest a liquid column or liquid droplet having a diameters smaller than an irradiation diameter of the vortex laser beam …, ” Remarks, p. 8, because Zeno’s figure 3, “… is only schematic drawing, that is, not to scale, ” Remarks, p. 8, and because, “[regarding laser induced forward transfer], it is common knowledge that there is a variation of droplets and that droplets may not fly straight.” Remarks, p. 8.
Contrary to applicant’s arguments, Suzuki discloses in that the vortex beam applies donut-shaped radiation pressure which directs material along the direction of the vortex beam such that the control of the laser energy enables material to fly without scattering. Suzuki, Abstract, pars. [0056], [0084], [0102], [0138], [0144], [0242]-[0243], and [0329], and clm. 11 (“A method for flying a light-absorbing material including a light-absorbing material flying step of irradiating a light-absorbing material that absorbs light with an optical vortex laser beam corresponding to a light absorption wavelength of the light-absorbing material to fly the light-absorbing material by an energy of the optical vortex laser beam in a direction in which the optical vortex laser beam is emitted to attach the light-absorbing material on an attachment target.”).
Abstract. Provided is a light-absorbing material flying apparatus including: a light-absorbing material that absorbs light; and a light-absorbing material flying section configured to irradiate the light-absorbing material with an optical vortex laser beam corresponding to a light absorption wavelength of the light-absorbing material to fly the light-absorbing material by an energy of the optical vortex laser beam in a direction in which the optical vortex laser beam is emitted to attach the light-absorbing material on an attachment target. 
[0056] As compared, the optical vortex laser beam has a spiral equiphase surface as illustrated in FIG. 2A. The direction of the Poynting vector of the optical vortex laser beam is a direction orthogonal to the spiral equiphase surface. Therefore, when the light-absorbing material is irradiated with the optical vortex laser beam, a force acts in the orthogonal direction. Therefore, the light intensity distribution is a doughnut-shaped distribution in which the center of the beam is zero as illustrated in FIG. 2B. The light-absorbing material that is irradiated with the optical vortex laser beam, i.e., to which the doughnut-shaped energy is applied as a radiation pressure, is flown along the direction in which the optical vortex laser beam is emitted, and attached in a not-easily-scatterable state on the attachment target. Further, when the phase distribution is observed, it can be confirmed that a phase difference occurs, as illustrated in FIG. 2C.
[0084] When the light-absorbing material is a dispersion, the beam diameter is preferably greater than or equal to the maximum volume average particle diameter of the dispersion and more preferably greater than or equal to 3 times as large as the maximum. When the beam diameter is in the more preferable range, there is an advantage that the light-absorbing material can be flown stably 
[0102] The light-absorbing material supplying section is not particularly limited and may be appropriately selected depending on the intended purpose, so long as the light-absorbing material supplying section can supply the light-absorbing material to the light path of the optical vortex laser beam between the light-absorbing material flying section and the attachment target. For example, the light-absorbing material supplying section may supply the light-absorbing material via a cylindrical light-absorbing material bearer arranged on the light path.
[0138] Examples of the light-absorbing material that is a liquid include an ink containing a pigment and a solvent. In this case, when the light-absorbing material is irradiated with the optical vortex laser beam, the energy of the optical vortex laser beam is applied to the pigment to fly the pigment together with the solvent. 
[0144] The average thickness of the light-absorbing material is not particularly limited, may be appropriately selected depending on the intended purpose, and is preferably 0.5 micrometers or greater but 500 micrometers or less and more preferably 1 micrometer or greater but 100 micrometers or less. When the average thickness of the light-absorbing material is in the preferable range, there is an advantage that when the light-absorbing material is supplied in a layer state, the strength of the layer can be secured even when the light-absorbing material is continuously flown, to enable stable supplying. Further, the energy of the optical vortex laser beam needs not be too high. Therefore, there is an advantage that the light-absorbing material does not easily degrade or decompose particularly when the light-absorbing material is an organic substance.
[0242] The light-absorbing material 20 is irradiated with the optical vortex laser beam 12 that has passed through the energy adjusting filter 6, flies upon application of the energy within the range of the diameter of the optical vortex laser beam 12, and attaches on the attachment target 30. The flown light-absorbing material 20 attaches on the attachment target 30 while being suppressed from scattering around by a gyro effect imparted by the optical vortex laser beam 12.
[0243] Here, the flying amount of the light-absorbing material 20 to fly corresponds to a part or the whole of the area of the light-absorbing material 20 irradiated with the optical vortex laser beam 12, and can be adjusted by, for example, the energy adjusting filter 6.
[0329] From the result of Table 2, in Examples 4 to 6 illustrated in FIG. 12A to FIG. 12C, FIG. 13A to FIG. 13C, and FIG. 14A to FIG. 14C, when the light-absorbing material was irradiated with the optical vortex laser beam, the light-absorbing material that flew within the light path of the laser beam was observed. In Comparative Example 4 illustrated in FIG. 15A to FIG. 15C, when the light-absorbing material was irradiated with the laser beam, the light-absorbing material that flew while scattering was observed. As illustrated in FIG. 12A to FIG. 14C, owing to the effect of the optical vortex laser beam, the light-absorbing material flew without scattering. Therefore, it was possible to stably form dot images with slight scattering.
Claim 11. A method for flying a light-absorbing material including a light-absorbing material flying step of irradiating a light-absorbing material that absorbs light with an optical vortex laser beam corresponding to a light absorption wavelength of the light-absorbing material to fly the light-absorbing material by an energy of the optical vortex laser beam in a direction in which the optical vortex laser beam is emitted to attach the light-absorbing material on an attachment target.
Suzuki, Abstract, pars. [0056], [0084], [0102], [0138], [0144], [0242]-[0243], and [0329], and clm. 11. Suzuki, par. [0080] (disclosing converting “the optical vortex laser beam to circularly-polarized light”).
Furthermore, Zenou discloses how the laser beams induce melt to form bubbles, jets and droplets, Zenou, fig. 3 and related text, for example, “The entire layer melts within the laser pulse duration and droplet formation and jetting derives from this transient melt pool which is under a high thermally induced pressure at the substrate-liquid interface;” Zenou, p. 1438, ” and, for example, when high-directionality is imparted to droplets by a “circularly symmetric aperture” that is thermally induced by sub-nano-second pulses. Zenou, p. 1438 (disclosing thermal induced nozzle).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to that, in the prior art combination Suzuki in view of Zenou, the axial melt/evaporation induced by (and limited by) Suzuki’s radiation donut acts in concert with Zenou’s thermal nozzle to provide non-scattering drops and jets having trajectories aligned along the central axis of the heat-generating vortex beam. 
Here, the examiner notes that it would be obvious to one of ordinary skill in the art that: (1) shock and thermal conductivity favor melt and/or vaporization along the center of the vortex beam and within the outer region defined by the beam’s radiation diameter (where it impinges upon the target surface) where shock and conduction energies combine (as inwardly directed from the 360 degree perimeter of the interface between the donut shaped beam and the impinged surface) to form energy concentrations that exceed melt and vaporization thresholds (2) before shock and conduction outwardly directed from the interface of the beam and the impinged surface can melt and/or vaporize target material at or outside the perimeter of the interface between the vortex beam and the impinged surface. Cf, Suzuki, par. [0080] (disclosing converting “the optical vortex laser beam to circularly-polarized light”) and Cheng et al., Vortex-controlled morphology conversion of microstructures on silicon induced by femtosecond vector vortex beams, Appl. Phys. Lett. 111, 141901, (2017), fig. 2 and related text (disclosing ablation occurring at the central region (disclosed as hole in fig. 2a2) of a wider irradiated region (disclosed as circular ring-ripple pattern of fig 2a1)) and p. 141901-3 (“in the central area where the energy exceeds the ablation threshold, the focal field is circularly polarized … circular polarized beam cannot form ripples, so the fabricated micro structure
is an ablated hole …”).
Consequently, contrary to applicant’s arguments, it would have been obvious to one of ordinary skill in the art at the time of filing that the prior art combination Suzuki in view of Zenou generates liquid columns or drops having diameters smaller than the irradiation diameter of the vortex laser beam. Suzuki, pars. [0080] (disclosing converting “the optical vortex laser beam to circularly-polarized light”) and [0084] (“When the light-absorbing material is a dispersion, the beam diameter is preferably greater than or equal to the maximum volume average particle diameter of the dispersion and more preferably greater than or equal to 3 times as large as the maximum. When the beam diameter is in the more preferable range, there is an advantage that the light-absorbing material can be flown stably.”).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12, 15, and 18
Claims 12, 15, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12, 15 and 18 recite the limitation, “wherein irradiation direction of the optical vortex laser beam is a reverse direction of a gravitational direction or a horizontal direction.”
The specification recites, “Although the irradiation direction of the optical vortex laser beam is the direction of gravity in FIG. 5B, the irradiation direction of the optical vortex laser beam is the reverse direction of the gravitational direction or the horizontal direction in FIGs. 5A and 6A to 8B.” Specification, as filed, p. 71. PGPUB 2020/0298440, par. [0281].
The gravitational direction is clearly disclosed in figures 5A, 5B, and/or 6A to 8B. And one of ordinary skill in the art would be able to clearly point output a “reverse direction of the gravitational direction.” However, neither the written specification nor the figures nor the claims, as filed, clearly point out or disclose an irradiation direction of the vortex laser beam that is a reverse direction of a horizontal direction.
For the purposes of this Office action, claims 12, 15 and 18 will be read as “the irradiation direction of the optical laser beam is a horizontal direction or the irradiation direction of the laser beam is a reverse direction of a gravitational direction.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12 and 15
Claims 1-9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (2017/0348872; “Suzuki”) in view of Zenou et al. (Printing of metallic 3D micro-objects by laser induced forward transfer, Opt. Express 24, 1431-1446 (2016); “Zenou”).
Regarding claim 1, Suzuki discloses in figures 5A and 5B a method for forming a flying body using optical vortex laser, Suzuki, figs. 2A-C, the method comprising: irradiating an opposite surface of a base 41/42 to a surface of the base, on which a light-absorbing material 20 is disposed, with an optical vortex laser beam 12 to generate a liquid column or liquid droplet, Suzuki, par. [0103], from the light-absorbing material 20 in an irradiation direction of the optical vortex laser beam. Suzuki, Abstract, pars. [0056], [0084], [0102], [0138], [0144], [0242]-[0243], and [0329], and clm. 11. Suzuki, par. [0080] (disclosing converting “the optical vortex laser beam to circularly-polarized light”).
Further regarding claim 1, Suzuki does not explicitly disclose that the liquid column or liquid droplet has a diameter smaller than an irradiation diameter of the optical vortex laser beam.
However, Zenou discloses in figure 3 a bubble dome defining a liquid column which becomes a liquid droplet ejected from a first side of a donor when the second side of the donor is irradiated by a laser beam which has a diameter larger than the diameter of the resultant droplet.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki such that the liquid column or liquid droplet has a diameter smaller than an irradiation diameter of the optical vortex laser beam because the resultant configuration and method would facilitate using laser beam energies and geometries to control droplet formation. Zenou, fig. 3, and related text (“the bubble radius increases until its pressure equals the ambient pressure; (c) the bubble collapses and a droplet separates from the jet filament”).
Regarding claim 3, Suzuki discloses in figures 5A and 5B an image forming method comprising: irradiating an opposite surface of a base to a surface of the base, on which a light-absorbing material is disposed, with an optical vortex laser beam, Suzuki, figs. 2A-C, to generate a liquid column or a liquid, Suzuki, par. [0103], from the light-absorbing material 20 in an irradiation direction of the optical vortex laser beam 12; and bringing the liquid column or the liquid droplet into contact with a transfer medium 30 to transfer the liquid column or the liquid droplet onto the transfer medium. Suzuki, par. [0080] (disclosing converting “the optical vortex laser beam to circularly-polarized light”).
Further regarding claim 3, Suzuki does not explicitly disclose that the liquid column or liquid droplet has a diameter smaller than an irradiation diameter of the optical vortex laser beam.
However, Zenou discloses in figure 3 a bubble dome defining a liquid column which becomes a liquid droplet ejected from a first side of a donor when the second side of the donor is irradiated by a laser beam which has a diameter larger than the diameter of the resultant droplet.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki such that the liquid column or liquid droplet has a diameter smaller than an irradiation diameter of the optical vortex laser beam because the resultant configuration and method would facilitate using laser beam energies and geometries to control droplet formation. Zenou, fig. 3, and related text (“the bubble radius increases until its pressure equals the ambient pressure; (c) the bubble collapses and a droplet separates from the jet filament”).
Regarding dependent claims 2, 4 and 5, Suzuki in view of Zenou, as applied in the rejection of claims 1 and 3, discloses:
2. The method according to claim 1, wherein the irradiation direction of the optical vortex laser beam relative to the surface of the base is a nongravitational direction, and the liquid column or the liquid droplet is generated in the nongravitational direction. Suzuki, figs. 5A and 5B, and related text. Suzuki, figs. 2A-C and 5A-B and Suzuki, Abstract, pars. [0056], [0084], [0102]-[0103], [0138], [0144], [0242]-[0243], and [0329], and clm. 11. Zeno, fig. 3 and p. 1438.
4. The image forming method according to claim 3, wherein the irradiation direction of the optical vortex laser beam relative to the surface of the base is a nongravitational direction, and the liquid column or the liquid droplet is generated in the nongravitational direction. Suzuki, figs. 2A-C and 5A-B and Suzuki, Abstract, pars. [0056], [0084], [0102]-[0103], [0138], [0144], [0242]-[0243], and [0329], and clm. 11. Zeno, fig. 3 and p. 1438.
5. The image forming method according to claim 3, wherein, when the surface of the base is irradiated with the optical vortex laser beam, the light-absorbing material is swollen in a substantially dorm shape in the irradiation direction of the optical vortex laser beam along rotational movement of the light-absorbing material, and the liquid column or liquid droplet having the diameter smaller than the irradiation diameter of the optical vortex laser beam is generated from an apex of the substantially dorm shape. Suzuki, figs. 2A-C and 5A-B and Suzuki, Abstract, pars. [0056], [0084], [0102]-[0103], [0138], [0144], [0242]-[0243], and [0329], and clm. 11. Zeno, fig. 3 and p. 1438.
Regarding claims 6-9, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki in view of Zenou, as applied in the rejection of claims 1, 3 and 10, to comprise:
6. The image forming method according to claim 3, wherein absorbance of the light-absorbing material to a wavelength of the optical vortex laser beam is greater than 1. Suzuki, figs. 2A-C and 5A-B and Suzuki, Abstract, pars. [0056], [0084], [0102]-[0103], [0138], [0144], [0242]-[0243], and [0329], and clm. 11. Zeno, fig. 3 and p. 1438.
7. The image forming method according to claim 3, wherein a thickness of the light-absorbing material disposed on the surface of the base is 10 μm or greater. Suzuki, figs. 2A-C and 5A-B and Suzuki, Abstract, pars. [0056], [0084], [0102]-[0103], [0138], [0144], [0242]-[0243], and [0329], and clm. 11. Zeno, fig. 3 and p. 1438.
8. The image forming method according to claim 3, wherein the irradiation diameter of the optical vortex laser beam is 100 μm or less. Suzuki, figs. 2A-C and 5A-B and Suzuki, Abstract, pars. [0056], [0084], [0102]-[0103], [0138], [0144], [0242]-[0243], and [0329], and clm. 11. Zeno, fig. 3 and p. 1438.
9. The image forming method according to claim 3, wherein irradiation energy of the optical vortex laser beam is 60 μJ/dot or less. Suzuki, figs. 2A-C and 5A-B and Suzuki, Abstract, pars. [0056], [0084], [0102]-[0103], [0138], [0144], [0242]-[0243], and [0329], and clm. 11. Zeno, fig. 3 and p. 1438.
because the resulting configurations would facilitate using laser beam energies and geometries to control droplet formation. Zenou, fig. 3 (“the bubble radius increases until its pressure equals the ambient pressure; (c) the bubble collapses and a droplet separates from the jet filament”) and related text (“The jetting dynamics and bubble formation can be roughly approximated by Rayleigh-Plasset equation … describing the bubble radius evolution which mainly depends on the liquid kinematic viscosity and surface tension. When the bubble reaches it maximum diameter, it starts to collapse under the external pressure and a jet forms according the dimensionless standoff distance Γ … The standoff distance depends on the laser pulse energy, the optical absorption of the liquid and the material viscosity.”).
Regarding claims 12 and 15, as dependent upon claims 1 and 3, respectively, Suzuki discloses that the irradiation direction of the optical vortex laser beam is a reverse direction of a gravitational direction or a horizontal direction.  Suzuki, figs. 4-7.  Here, as noted above,  claims 12 and 15 are  read as “the irradiation direction of the optical laser beam is a horizontal direction or the irradiation direction of the laser beam is a reverse direction of a gravitational direction.”
Claims 10-11, 13-14, and 16-20
Claims 10-11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (2017/0348872; “Suzuki”) in view of Zenou et al. (Printing of metallic 3D micro-objects by laser induced forward transfer, Opt. Express 24, 1431-1446 (2016); “Zenou”), as applied in the rejection of claims 1-9,  further in view of Tokuhisa et al. (2005/0259314; “Tokuhisa”), and further in view of Hnatovsky et al. (Polarization-dependent ablation of silicon using tightly focused femtosecond laser vortex pulses, Optics Letters, 2012, V. 37, N. 2, p. 226; “Hnatovsky”).
Regarding claim 10, Suzuki discloses in figures 5A and 5B an image forming apparatus comprising: a light-absorbing material flying unit configured to irradiate an opposite surface of a base 41/42 to a surface of the base, on which a light-absorbing material 20 is disposed, with an optical vortex laser beam, Suzuki, figs. 2A-C, to generate a liquid column or a liquid droplet, Suzuki, par. [0103], from the light-absorbing material in an irradiation direction of the optical vortex laser beam; and a transferring unit configured to bring the liquid column or the liquid droplet into contact with a transfer medium 30 to transfer the liquid column or the liquid droplet onto the transfer medium. Suzuki, figs. 2A-C and 5A-B and Suzuki, Abstract, pars. [0056], [0084], [0102]-[0103], [0138], [0144], [0242]-[0243], and [0329], and clm. 11 and par. [0080] (disclosing converting “the optical vortex laser beam to circularly-polarized light”).
Further regarding claim 10, Suzuki does not explicitly disclose that the liquid column or liquid droplet has a diameter smaller than an irradiation diameter of the optical vortex laser beam.
However, Zenou discloses in figure 3 a bubble dome defining a liquid column which becomes a liquid droplet ejected from a first side of a donor when the second side of the donor is irradiated by a laser beam which has a diameter larger than the diameter of the resultant droplet.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki such that the liquid column or liquid droplet has a diameter smaller than an irradiation diameter of the optical vortex laser beam because the resultant configuration and method would facilitate using laser beam energies and geometries to control droplet formation. Zenou, fig. 3, and related text (“the bubble radius increases until its pressure equals the ambient pressure; (c) the bubble collapses and a droplet separates from the jet filament”).
Further regarding claim 10, while Suzuki discloses modifying vortex-beam-enabled material transfer by tuning wavelengths of circularly polarized light beams; Suzuki, figs. 3-7, and related text, and  pars. [0080] (disclosing converting “the optical vortex laser beam to circularly-polarized light”) and [0085] (“The beam wavelength changing element is not particularly limited and may be appropriately selected depending on the intended purpose so long as the beam wavelength changing element can change the wavelength of the laser beam or the optical vortex laser beam to a wavelength that can be absorbed by the light-absorbing material and to which the light-absorbing material bearer described below is transparent. Examples of the beam wavelength changing element include a KTP crystal, a BBO crystal, a LBO crystal, and a CLBO crystal.”); Suzuki in view of Zenou does not explicitly disclose that the light-absorbing material flying unit is a light-absorbing material flying assembly and that the transferring unit is a transferring assembly.
However, Tokuhisa discloses laser treatment assemblies, Tokuhisa, figs. 1-4 and par. [0009], that impart polarization with converting wavelengths. Tokuhisa, pars. [0056]-[0059].
 [0056] The wavelength-converting optical system 30 comprises wavelength conversion crystals 31.about.35, lenses 41.about.47, each of which is provided between adjacent  wavelength conversion crystals, respectively, to collect a laser light emitted from a wavelength conversion crystal and to feed it to a next wavelength conversion crystal in line, mirrors 51.about.58 for separating or combining higher degree harmonics, and wave plates 48 and 49, which adjust polarization.
[0057] The fundamental wave laser light Lr having a wavelength .lambda.=1547 nm input from the optical amplifier 20, which is shown on the left side of the schematic diagram, passes through the wavelength conversion crystals 31, 32, 33, 34 and 35 in the left-to-right direction in the diagram while it is being separated or combined by dichroic mirrors, which have a characteristic of wavelength selectivity. In this process, the fundamental wave (.lambda.=1547 nm) undergoes wavelength conversion and is converted into the second harmonic (.lambda.=773.5 nm), into the third harmonic (.lambda.=515.6 nm), into the sixth harmonic (.lambda.=257.8 nm), into the seventh harmonic (.lambda.=221 nm), and into the eighth harmonic (.lambda.=193.4 nm) in this listed order. Finally, the converted wave is output to the right side of the schematic diagram as ultraviolet laser light Lv having a wavelength .lambda.=194.3 nm, which corresponds to the eighth harmonic (eighth higher harmonic) of the fundamental wave.
[0058] The first wavelength-converting section, which converts the fundamental wave into the second harmonic, comprises an LiB.sub.3O.sub.5 crystal (LBO crystal) as the wavelength conversion crystal 31. The phase matching is achieved by tuning the temperature of the LBO crystal (Non-Critical Phase Matching (NCPM)). At the LBO crystal 31, a Second Harmonic Generation (SHG) is performed to generate the second harmonic (frequency 2.omega., wavelength .lambda.=773.5 nm), having frequency which is twice of the fundamental wave of the light.
[0059] The second harmonic, which has been generated in wavelength conversion at the LBO crystal 31, and the fundamental wave (.omega.), which has passed through the crystal 31 without wavelength conversion, are led into a wave plate 48, where they are given delays of one wavelength and half a wavelength, respectively, and where only the polarization of the fundamental wave is rotated by 90 degrees. Then, they are passed through a condenser lens (achromat) 42, which makes the light having these two wavelengths incident at
Tokuhisa, pars. [0056]-[0059].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Suzuki in view of Zeno into an apparatus that incorporates Tokuhisa’s wavelength-converting/polarization-imparting crystal structures to comprise an image forming apparatus comprising: a light-absorbing material flying assembly to irradiate an opposite surface of a base to a surface of the base, on which a light-absorbing material is disposed, with an optical vortex laser beam to generate a liquid column or a liquid droplet having a diameter smaller than an irradiation diameter of the optical vortex laser beam from the light-absorbing material in an irradiation direction of the optical vortex laser beam; and a transferring assembly to bring the liquid column or the liquid droplet into contact with a transfer medium to transfer the liquid column or the liquid droplet onto the transfer medium because the resulting configuration would facilitate controlling  material ablation.  Hnatovsky, Abstract (“We demonstrate experimentally that, in a tight focusing geometry, circularly polarized femtosecond laser vortex pulses ablate material differently depending on the handedness of light. This effect offers an additional degree of freedom to control the shape and size of laser-machined structures on a subwavelength scale.”).
In this case, the material remains untouched at the axis and the ring-shaped ablation is produced by the combined action of the transverse and longitudinal components of the electric field. In the regime of spot irradiation we still observed these characteristic features when ablation was performed with 500 0.75 nJ pulses. This pulse energy translates into a ∼0.23 J∕cm2 peak fluence and, according to our observations based on scanning electron and optical microscopy, is close to the single-pulse ablation threshold for Si in our experiments. Our measurements agree with the previously reported threshold value of ∼0.25 J∕cm2 obtained with 130 fs 800 nm pulses … Interestingly, near-threshold ablation using single vortex pulses of the opposite handedness results in a very similar ring shaped material modification due to the presence of the axial intensity dip for σ _ −1 [Fig. 2(a)]. Multipulse irradiation, however, brings the ablation threshold below the peak value of Iz because of the incubation effect … and, hence, makes material removal at the optical axis possible.
Hnatovsky, p. 228.
Regarding claim 18, as dependent upon claim 10, Suzuki discloses that the irradiation direction of the optical vortex laser beam is a reverse direction of a gravitational direction or a horizontal direction.  Suzuki, figs. 4-7.  Here, as noted above,  claim 18 is  read as “the irradiation direction of the optical laser beam is a horizontal direction or the irradiation direction of the laser beam is a reverse direction of a gravitational direction.”
Regarding claim 20, as dependent upon claim 1, Suzuki in view of Zeno, further in view of Tokuhisa, and further in view of Hnatovsky, as applied in the rejection of claim 10, discloses imparting circular polarization to the optical vortex laser beam by a wavelength converter before the irradiating.
Regarding claims 11, 13-14, 16-17, and 19, as contributing to the prior art combination Suzuki in view of Zeno, further in view of Tokuhisa, and further in view of Hnatovsky, as applied in the rejection of claim 10:
Suzuki discloses, “A method for flying a light-absorbing material including a light-absorbing material flying step of irradiating a light-absorbing material that absorbs light with an optical vortex laser beam corresponding to a light absorption wavelength of the light-absorbing material to fly the light-absorbing material by an energy of the optical vortex laser beam in a direction in which the optical vortex laser beam is emitted to attach the light-absorbing material on an attachment target.”), Suzuki, claim 11,  in figures 3-7, and related text, and in Abstract, pars. [0056], [0080], [0084]-[0085], [0102], [0138], [0144], [0242]-[0243], and [0329], changing the wavelength and polarization of the incident light such that the diameter of a circularly polarized vortex-beam is greater than the diameters of stably flying light-absorbing material such that scattering is suppressed, Suzuki, par. [0242] ( “The flown light-absorbing material 20 attaches on the attachment target 30 while being suppressed from scattering around by a gyro effect imparted by the optical vortex laser beam 12.”), a process which is energy dependent  for light-absorbing materials with thicknesses ranging from 0.5 to 500 microns.
Zenou discloses laser-induced melts that form bubbles, jets and droplets, Zenou, fig. 3 and related text, for example, “The entire layer melts within the laser pulse duration and droplet formation and jetting derives from this transient melt pool which is under a high thermally induced pressure at the substrate-liquid interface;” Zenou, p. 1438, ” and, for example, when high-directionality is imparted to droplets by a “circularly symmetric aperture” that is thermally induced by sub-nano-second pulses. Zenou, p. 1438 (disclosing thermal induced nozzle).
Tokuhisa discloses coincidently tailoring polarization while converting wavelengths. Tokuhisa,  1-4 and  pars. [0009] and  [0056]-[0059].
Hnatovsky discloses controlling ablation by coincidentally tailoring the polarization of vortex pulses and the frequency, duration, and energies of the vortex pulses. Hnatovsky, Abstract and p. 228.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Suzuki in view of Zeno, further in view of Tokuhisa, and further in view of Hnatovsky, as applied in the rejection of claim 10, to comprise:
11. The method according to claim 1, wherein irradiation energy of the optical vortex laser beam is 100 J/dot or less. 
13. The method according to claim 1, wherein irradiation energy is 60 J/dot or less, and an average thickness of the light absorbing material disposed on the surface of the base was 20 microns or more. Suzuki, par. [0144].
14. The image forming method according to claim 3, wherein irradiation energy of the optical vortex laser beam is 100 J/dot or less. 
16. The image forming method according to claim 3, wherein irradiation energy is 60 J/dot or less, and an average thickness of the light absorbing material disposed on the surface of the base was 20 microns or more. Suzuki, par. [0144].
17. The image forming apparatus according to claim 10, wherein irradiation energy of the optical vortex laser beam is 100 J/dot or less. 
19. The image forming apparatus according to claim 10, wherein irradiation energy is 60 J/dot or less, and an average thickness of the light absorbing material disposed on the surface of the base was 20 microns or more. Suzuki, par. [0144].
because the resulting configurations would facilitate controlling  material ablation;  Hnatovsky, Abstract (“We demonstrate experimentally that, in a tight focusing geometry, circularly polarized femtosecond laser vortex pulses ablate material differently depending on the handedness of light. This effect offers an additional degree of freedom to control the shape and size of laser-machined structures on a subwavelength scale.”); in a process by which an optical vortex laser beam enables attaching light-absorbing material onto a target.  Suzuki, clm. 11.
In this case, the material remains untouched at the axis and the ring-shaped ablation is produced by the combined action of the transverse and longitudinal components of the electric field. In the regime of spot irradiation we still observed these characteristic features when ablation was performed with 500 0.75 nJ pulses. This pulse energy translates into a ∼0.23 J∕cm2 peak fluence and, according to our observations based on scanning electron and optical microscopy, is close to the single-pulse ablation threshold for Si in our experiments. Our measurements agree with the previously reported threshold value of ∼0.25 J∕cm2 obtained with 130 fs 800 nm pulses … Interestingly, near-threshold ablation using single vortex pulses of the opposite handedness results in a very similar ring shaped material modification due to the presence of the axial intensity dip for σ _ −1 [Fig. 2(a)]. Multipulse irradiation, however, brings the ablation threshold below the peak value of Iz because of the incubation effect … and, hence, makes material removal at the optical axis possible.
Hnatovsky, p. 228.
Conclusion
Regarding claims 1-9, 12 and 15, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Regarding claims 10-11, 13-14, and 16-20, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874